Citation Nr: 1449258	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-23 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for sinusitis prior to May 17, 2010; and in excess of 30 percent from May 17, 2010.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches from April 23, 2007 to October 31, 2008; a compensable rating from November 1, 2008 to May 18, 2010; a rating in excess of 30 percent from May 19, 2010 to November 28, 2012, and for a rating in excess of 50 percent from November 28, 2012, to include consideration of an extraschedular rating.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active military service from September 1998 to September 2002. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

At the outset, the Board notes that the two issues on appeal arise from an April 2007 increased rating claim for sinusitis and headaches.  At the time of filing, 30 percent evaluations were assigned for sinusitis and headaches.  In the August 2008 rating decisions, the 30 percent evaluations were reduced to 0.  Later, in a September 2012 rating action, 30 percent evaluations were granted effective from May 2010.  Thereafter, in an August 2013 rating decision, a maximum 50 percent rating was granted for headaches, effective from November 2012.  

In the August 2013 rating decision, the RO incorrectly determined that the assignment of a 50 percent evaluation for headaches resolved that matter and was considered a complete grant of the benefits sought on appeal for this issue.  However, the appeal period for the headache claim and the claim for sinusitis extends from April 23, 2007.  As the maximum 50 percent evaluation for headaches was not granted for the majority of the appeal period, the claim remains viable and in appellate status.  Moreover, in a brief presented by the Veteran's representative in September 2014, an extraschedular evaluation was requested for service-connected headaches and accordingly that matter is inextricably intertwined with the increased rating claim.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As will be explained herein, both matters on appeal require additional action, consistent with the discussion below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted with respect to the increased rating claims for sinusitis and migraine headaches.

The issues on appeal include a claim for a compensable rating for sinusitis prior to May 17, 2010; and in excess of 30 percent disabling from May 17, 2010.  The provisions of 38 C.F.R. § 4.97, diagnostic codes 6510 to 6514, are used for the evaluation of various forms sinusitis.  Under the General Rating Formula, a noncompensable disability rating is warranted for sinusitis detected by X-ray only.  A 10 percent disability rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id. 

In a brief presented by the Veteran's representative in September 2014, it was observed that the most recent VA examination of the sinuses was conducted in May 2010, over four years ago.  It was noted that the Veteran maintained that the disability was worse than when previously evaluated.  

It has in fact now been more than 4 years since the Veteran's sinusitis has been comprehensively evaluated by VA.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, given the amount of time which has passed since a comprehensive examination of the sinuses has been conducted, the Board believes that supplemental information is required prior to the adjudication of the claim on appeal and that a current evaluation of the Veteran's sinusitis, would prove helpful in adjudicating the merits of the increased rating claim.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

With respect to the increased rating claim for headaches, as mentioned by the Board previously, this claim remains in appellate status and consists of 4 periods of staged ratings to be evaluated in conjunction with the claim.  By way of explanation, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  The United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  It does not appear that the RO has considered all of the staged ratings associated with the claim on appeal, warranting the issuance of an SSOC.  

As an additional matter, the Veteran argues that the severity of her migraine headaches warrants an extraschedular evaluation based on the fact that in November 2012, a VA examiner noted that the Veteran could not maintain substantially gainful employment outside the home due to the severity of her headaches (See September 2014 brief).  As excerpted from the November 2012 VA examination report, the examiner determined that headaches affected the Veteran's employment 50 percent of the time due to being able work from home medical transcriptionist.  The examiner also noted that the Veteran could not be gainfully employed outside the home due to constant headaches and being incapacitated 50 percent of the time.  The Veteran's representative argues that the home in this case should be considered a sheltered work environment as the Veteran can take breaks on any number of occasions that it is necessary to rid herself of a migraine headache, when this could not be accomplished outside the home and also requests consideration of 38 C.F.R. § 4.16 as relates to marginal employment.  

Regarding the claim for an increased evaluation for headaches, on an extraschedular basis, a remand is required for referral to the Chief Benefits Director or the Director, Compensation and Pension Service.  In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance and notes that entitlement to an extraschedular rating was not addressed in the August 2013 rating action.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds the issue of entitlement to increased staged ratings for headaches to be inextricably intertwined with the extraschedular evaluation claim, as the extraschedular matter is essentially part and parcel of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  On remand, RO will have the opportunity to address these inextricably intertwined issues fully.  

A review of the electronic files reflects that VA records current to July 2013 were considered in conjunction with the claims.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA records dated from July 2013 forward should be compiled and considered in conjunction with he claims on appeal being remanded.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to her increased rating claims for sinusitis and for headaches, and should advise her that the increased ratings claim for headaches remains in appellate status.  

2.  Obtain VA outpatient, hospitalization, and examination records dated from July 2013 forward.

3.  The Veteran should be afforded a VA medical examination for the purposes of evaluating her service-connected sinusitis.  Her current complaints and lay history should be recorded.  The claims folder should be provided to the examiner for review in connection with the examination.  The examiner should be asked to identify all symptomatology associated with the Veteran's sinusitis, to include commenting on the presence or absence of any associated headaches, pain, purulent discharge, or crusting.  The examiner should also assess the number of episodes per year that the Veteran's sinusitis is productive of: (1) incapacitating episodes of sinusitis requiring prolonged antibiotic treatment (4 to 6 weeks) - please also identify any such antibiotic; and (2) non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The examiner is requested to address whether sinusitis occurs nearly constantly and whether radical surgery has been performed.  

4.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence.  Readjudication of the sinusitis claim should reflect consideration of staged ratings addressing whether a compensable rating is warranted for sinusitis prior to May 17, 2010; and in excess of 30 percent disabling from May 17, 2010. 

Readjudication of the claim relating to migraine headaches should reflect consideration of staged ratings addressing whether a rating in excess of 30 percent from migraine headaches from April 23, 2007 to October 31, 2008; a compensable rating from November 1, 2008 to May 18, 2010, a rating in excess of 30 percent from May 19, 2010 to November 28, 2012, and a rating in excess of 50 percent from November 28, 2012, is warranted.

6.  In addition, the RO must refer the issue of entitlement to an increased evaluation for service-connected migraine headaches to the Director, Compensation and Pension Service, for extra-schedular consideration, as provided by 38 C.F.R. §§3.321(b)(1).  Upon a response from the Director, Compensation and Pension Service, the RO must undertake any adjudicative actions necessary.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. 

7.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



